internal_revenue_service number release date index number ------------------------ ------------------------------- --------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc ita b07 plr-118934-16 date december re request_for_ruling of when a disposition occurs under sec_1_168_i_-8 legend taxpayer --------------------------------------------------- disregarded_entity --------------------------------------------------- disregarded_entity ------------------------------------------------------------ disregarded_entity -------------------------------------------------------- qsub ------------------------ a --------------- b -------- c ------------------- d --------------------------------------------------------------------------------- e ------- f ----------------------------------------------------------------------------------------- g -------------- h ------------------------------ i ------------------------------------------------- plr-118934-16 j ------------------------------------- k -- l ---- m ---- o ---------------------------------------- p ----------------------- q -- r ------- s ---- t --------------- u --------------------- v -------------------------------------------------------------------------------------------- w ---------- dear --------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting certain letter rulings under sec_1_168_i_-8 of the income_tax regulations relating to when a disposition occurs facts taxpayer represents that the facts are as follows taxpayer a calendar-year taxpayer is a holding_company for subsidiaries engaged in various businesses most of these subsidiaries are either disregarded entities like disregarded_entity disregarded_entity and disregarded_entity under sec_301_7701-3 or qualified subchapter_s subsidiaries under sec_1361 of internal plr-118934-16 revenue code one such qualified_subchapter_s_subsidiary is qsub which designs manufactures and distributes -------------------------------------- since the a taxpayer and qsub through disregarded entities have sponsored racing car teams in the c under the auspices of the d a principal purpose of these activities is promoting qsub’s brand and -------------------- to expand these racing car activities beyond d taxpayer’s management formed disregarded_entity in early e to build a championship racing car entry and assemble a championship racing car crew under the auspices of the f a f racing season runs v and includes multiple racing events f teams do not build acquire or carry a finished complete automobile instead they build or acquire parts that they then assemble and reassemble into different racing cars over a race season with each entrant registering a particular assemblage for each event hereinafter each such assemblage will be referred to as the racing car entry for an event disregarded_entity and disregarded_entity have entered into agreements with two g firms h and i for the design testing and supply of racing car parts b of the j and assembly and training of racing car crew members disregarded_entity under the b agreement with h cannot u for the j and are required to return the j to h in the o at the end of each race season this letter_ruling request will only address those parts that taxpayer owns and not to any w materials after each event taxpayer’s f team will strip down the racing car used in that event into the different parts which the team will inspect repair refinish repaint and or replace as appropriate the team will then assemble the stripped-down parts and other parts in stock as a new racing car for the next event for each entry disregarded_entity management will consistent with f industry and practice prepare a bill of materials bom listing all parts that disregarded_entity owns and that are incorporated in that entry most parts that a f team procures in a race season and that appear on a standard bom are useless for racing purposes after that season for three reasons a first parts may be damaged or destroyed in collisions wipe-outs or crashes during a race damaged parts b second parts become obsolete because racing cars are subject_to substantial evolution and development given the nature of f motorsport obsolescence parts c third each race subjects parts to high stress and wear_and_tear members of disregarded_entity management who are also experienced in the f plr-118934-16 industry have estimated that out of parts that are not damaged parts or obsolescence parts approximately k percent of such parts become unusable after a race and must be replaced that is approximately l percent of parts on a standard bom might be used in the immediately following race such parts include parts that each f team builds or has built for it according to that team’s design specifications and parts that are generic and not manufactured according to any team’s specifications this letter_ruling will henceforth refer to parts described in this paragraph as either worn parts or surviving parts worn parts means parts that become unusable for racing or other purposes after one or more races because of wear_and_tear and surviving parts means parts that remain usable for racing or other purposes after a race despite wear_and_tear for these reasons f racing teams carry very few parts over from one race season to the next members of disregarded_entity management who are also experienced in the f industry have estimated that at most approximately m percent by number of the owned parts procured by a f team during a race season remain usable for racing purposes by the end of that season for purposes of this letter_ruling owned parts refer to the damaged parts obsolescence parts worn parts and surviving parts owned by taxpayer’s f team and included on a standard bom with respect to those owned parts that become useless for incorporation into any subsequent vehicle that is a racing car or a show or pit car disregarded_entity 2’s practice which reflects industry standards will be to segregate such parts in a bin or other enclosed storage area from other parts if necessary disregarded_entity will score scratch bend warp or break apart such parts so that it is obvious to even a lay observer that he or she cannot use these parts for any discernible purpose disregarded_entity will physically discard such parts from time to time based on availability of storage space costs of storage on-premises costs of retaining a hauler or other third party to carry away such parts and other non-tax business and financial considerations with respect to surviving parts at the end of a race season that remain usable for racing purposes specifically disregarded_entity may but not necessarily will carry over some kinds of parts into a succeeding race season for actual use in races consistent with f practice and standards these parts represent replacement parts that are warehoused at the end of the race season as well as parts extracted from the last entry of the race season which is stripped down almost entirely to the individual component level members of disregarded_entity management who are also experienced in the f industry have advised that in general less than m percent by number of the various owned parts procured by a f team during a race season would be carried over into a subsequent season for racing purposes in this manner disregarded_entity management will value these parts at invoiced cost adjusted for the proportion if any of their life already expired the unexpired cost of these parts that will be used in the following season in racing car entries equates to their net plr-118934-16 realized value nrv equivalent to market_value for p financial_accounting purposes because the team would retain these parts for their original intended use and not sell them as scrap or incorporate them in a show or pit car disregarded_entity management will to the extent possible base the cost of parts acquired under blanket contractual arrangements with h and i on individual prices supplied by those firms for extra contractual quantities of the same parts many f teams after a race season gather some of the obsolescence parts or surviving parts that are on hand and in the case of surviving parts whether or not still usable in racing specifically and incorporate them into assemblages used for a show or pit car as a practical matter a show or pit car will incorporate at the very least those elements necessary to provide a realistic practice experience for pit stop crews a show or pit car need not and rarely will incorporate the highly-specialized parts suitable only for racing in no case does the team use the parts incorporated in a show or pit car for their original function which is racing taxpayer anticipates that disregarded_entity will construct up to q show or pit cars at the end of the r race season and disregarded_entity management estimates that it will use approximately s percent by number of the owned parts procured for the r race season to construct these show or pit cars taxpayer will prepare a bom for each such show or pit car management of disregarded_entity will build a database to determine the nrv of the show or pit car consistent with p financial_accounting practices the fair_market_value of a show or pit car depends on the car’s race pedigree and the authenticity of its components such that a championship winning car would command considerably more on the open market that would an uncompetitive car disregarded_entity has acquired and will use t software to identify inventory and track those parts where reliability for performance or safety purposes is essential from event to event and from race season to race season the t software is widely used by f and other motorsport teams through the t software disregarded_entity personnel can identify the location of each part where performance and or safety reliability is critical track the history of each part monitor the wear_and_tear on each part and determine whether such part is nearing the end of its useful_life taxpayer makes the following representations in connection with this letter_ruling request taxpayer will capitalize the amounts paid_or_incurred to produce each racing car and each show or pit car as the costs of producing separate units of tangible_property under sec_1_263_a_-2 plr-118934-16 to the extent the taxpayer does not already capitalize amounts under sec_1_263_a_-2 taxpayer under sec_263a and the regulations thereunder will capitalize to each racing car and each show or pit car that taxpayer produces all direct costs and a properly allocable portion of indirect_costs that directly benefit or are incurred by reason of the performance of such production activity disregarded_entity does not and will not place any racing car or show or pit car in a general_asset_account under sec_1_168_i_-1 and disregarded_entity does and will assign to as appropriate a supplies or scrap account the following items damaged parts obsolescence parts and worn parts that become useless for incorporation in any subsequent racing car or a show or pit car and obsolescence parts and surviving parts that can still be incorporated in any subsequent racing car or a show or pit car in no event does or will disregarded_entity assign any owned parts to a general_asset_account under sec_1_168_i_-1 rulings requested taxpayer respectfully requests the following rulings a disposition occurs under sec_1_168_i_-8 when taxpayer disassembles each racing car entry into its various parts and permanently withdraws those parts from the taxpayer’s trade_or_business in accordance with sec_1 i - e a gain_or_loss is recognized for any part of a racing car entry that is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by sale exchange or involuntary_conversion b loss is recognized for any part of a racing car entry that is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by physical abandonment c gain is not recognized for any part of a racing car entry which part is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a scrap or similar account loss is recognized for any part of a racing car entry which part is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a scrap or similar account and such loss is recognized in the amount of the excess of the adjusted depreciable basis of the part at the time of the disposition taking into account the applicable convention over the plr-118934-16 part’s fair_market_value at the time of the disposition taking into account the applicable convention and d gain is not recognized for any part of a racing car entry which part is to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a supplies or similar account loss is recognized for any part of a racing car entry which part is to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a supplies or similar account and such loss is recognized in the amount of the excess of the adjusted depreciable basis of the part at the time of the disposition taking into account the applicable convention over the part’s fair_market_value at the time of the disposition taking into account the applicable convention if after a racing car entry is disassembled into various parts the part or parts of the racing car entry is or are transferred to a supplies scrap or similar account the basis of such part or parts in such account before the application of sec_263a is as follows a b if no gain was recognized upon the disposition of the part when the racing car entry was disassembled into various parts the part’s adjusted depreciable basis at the time of disposition taking into account the applicable convention and if a loss was recognized upon the disposition of the part when the racing car entry was disassembled into various parts the part’s fair_market_value at the time of disposition taking into account the applicable convention law and analysis ruling_request pursuant to sec_1_168_i_-8 sec_1_168_i_-8 provides rules pertaining to dispositions of macrs_property as defined in sec_1_168_b_-1 except as provided in sec_1 i - e sec_1_168_i_-8 does not apply to dispositions of assets included in a general_asset_account sec_1_168_i_-8 provides that for purposes of sec_1_168_i_-8 a disposition occurs when ownership of the asset is transferred or when the asset is permanently withdrawn from use either in the taxpayer's trade_or_business or in the production_of_income a disposition includes the sale exchange retirement physical abandonment or destruction of an asset a disposition also occurs when an asset is transferred to a plr-118934-16 supplies scrap or similar account or when a portion of an asset is disposed of as described in sec_1_168_i_-8 sec_1_168_i_-8 provides that the manner of disposition for example normal retirement abnormal_retirement ordinary_retirement or extraordinary_retirement is not taken into account in determining whether a disposition occurs or gain_or_loss is recognized sec_1_168_i_-8 provides that for purposes of applying sec_1_168_i_-8 the facts and circumstances of each disposition are considered in determining what is the appropriate asset disposed of the asset for disposition purposes may not consist of items placed_in_service by the taxpayer on different dates without taking into account the applicable convention for purposes of determining what is the appropriate asset disposed of the unit_of_property determination under sec_1_263_a_-3 or in published guidance in the internal_revenue_bulletin under sec_263 does not apply see sec_1_168_i_-8 for additional rules for determining what is the appropriate asset disposed of sec_1_168_i_-8 provides that solely for purposes of sec_1_168_i_-8 the term asset is an asset within the scope of sec_1_168_i_-8 or the portion of such asset that is disposed of in a disposition described in sec_1_168_i_-8 except as provided by sec_280b and sec_1_280b-1 the following rules apply when an asset is disposed of during a taxable_year if an asset is disposed of by sale exchange or involuntary_conversion gain_or_loss must be recognized under the applicable provisions of the internal_revenue_code if an asset is disposed of by physical abandonment_loss must be recognized in the amount of the adjusted depreciable basis as defined in sec_1_168_b_-1 of the asset at the time of the abandonment taking into account the applicable convention however if the abandoned asset is subject_to nonrecourse indebtedness sec_1 i - e applies to the asset instead of sec_1_168_i_-8 for a loss from physical abandonment to qualify for recognition under sec_1_168_i_-8 the taxpayer must intend to discard the asset irrevocably so that the taxpayer will neither use the asset again nor retrieve it for sale exchange or other_disposition if an asset is disposed of other than by sale exchange involuntary_conversion physical abandonment or conversion to personal_use as for example when the asset is transferred to a supplies or scrap account gain is not recognized loss must be recognized in the amount of the excess of the adjusted depreciable basis of the asset at the time of the disposition taking into account the applicable convention over the asset's fair_market_value at the time of the disposition taking into account the applicable convention plr-118934-16 sec_1_168_i_-8 provides that the adjusted_basis of an asset disposed of for computing gain_or_loss is its adjusted depreciable basis at the time of the asset’s disposition as determined under the applicable convention for the asset sec_1_168_i_-8 provides that except as provided in sec_1_168_i_-8 asset disposed of in a multiple asset account or disposition of a portion of an asset a taxpayer must use the specific_identification_method of accounting to identify which asset is disposed of by the taxpayer sec_1_168_i_-8 provides that depreciation ends for an asset at the time of the asset's disposition as determined under the applicable convention for the asset see sec_1_167_a_-10 if the asset disposed of is in a single asset account initially or as a result of sec_1_168_i_-8 or sec_1_168_i_-8 the single asset account terminates at the time of the asset's disposition as determined under the applicable convention for the asset in this case taxpayer does not build acquire or carry a finished complete racing car instead taxpayer’s f team builds or acquires individual parts that they assemble and reassemble into different racing cars over a race season after each race taxpayer strips down each race car to its individual parts and then determines if a part is a damaged part an obsolescence part a worn part or a surviving part due to this fact pattern we conclude that each part that taxpayer owns and uses to build its race cars for each specific race is the appropriate asset for disposition purposes under sec_1_168_i_-8 further none of the special rules in sec_1_168_i_-8 apply in this case ruling_request sec_1012 provides that the basis_of_property shall be the cost of such property except as otherwise provided in subchapter_o relating to gain_or_loss on the disposition of property c relating to corporate_distributions and adjustments k relating to partners and partnerships or p relating to capital_gains or losses of the code sec_1_1012-1 provides that the cost is the amount_paid for the property in cash or other_property after the race car is disassembled into its various parts after each race taxpayer in some situations transfers such part or parts to a supplies scrap or similar account as previously mentioned we have concluded that each part that taxpayer owns and uses to build its race cars for each specific race is the appropriate asset for disposition purposes under sec_1_168_i_-8 as a result the transfer of such a part to a supplies scrap or similar account is a disposition under sec_1_168_i_-8 pursuant to sec_1_168_i_-8 no gain is recognized upon such disposition however loss must be recognized in the amount of the excess of the adjusted depreciable basis of the asset at plr-118934-16 the time of the disposition taking into account the applicable convention over the asset's fair_market_value at the time of the disposition taking into account the applicable convention accordingly when the race car is disassembled into various parts after each race and taxpayer transfers such part or parts to a supplies scrap or similar account we conclude that the basis of such transferred part that is the disposed asset in the supplies scrap or similar account is the part’s adjusted depreciable basis at the time of disposition taking into account the applicable convention if no gain was recognized upon disposition and the part’s fair_market_value at the time of disposition taking into account the applicable convention if loss was recognized upon disposition conclusions based solely on the facts and representations submitted and the law and analysis as set forth above we rule as follows a disposition occurs under sec_1_168_i_-8 when taxpayer disassembles each racing car entry into its various parts and permanently withdraws those parts from the taxpayer’s trade_or_business in accordance with sec_1 i - e a gain_or_loss is recognized for any part of a racing car entry that is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by sale exchange or involuntary_conversion b loss is recognized for any part of a racing car entry that is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by physical abandonment c gain is not recognized for any part of a racing car entry which part is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a scrap or similar account loss is recognized for any part of a racing car entry which part is not to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a scrap or similar account and such loss is recognized in the amount of the excess of the adjusted depreciable basis of the part at the time of the disposition taking into account the applicable convention over the part’s fair_market_value at the time of the disposition taking into account the applicable convention and d gain is not recognized for any part of a racing car entry which part is to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a supplies or similar plr-118934-16 account loss is recognized for any part of a racing car entry which part is to be reused to produce another racing car entry or a show or pit car and that is disposed of by a transfer of such part to a supplies or similar account and such loss is recognized in the amount of the excess of the adjusted depreciable basis of the part at the time of the disposition taking into account the applicable convention over the part’s fair_market_value at the time of the disposition taking into account the applicable convention if after a racing car entry is disassembled into various parts the part or parts of the racing car entry is or are transferred to a supplies scrap or similar account the basis of such part or parts in such account before the application of sec_263a is as follows a e if no gain was recognized upon the disposition of the part when the racing car entry was disassembled into various parts the part’s adjusted depreciable basis at the time of disposition taking into account the applicable convention and if a loss was recognized upon the disposition of the part when the racing car entry was disassembled into various parts the part’s fair_market_value at the time of disposition taking into account the applicable convention except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property is placed_in_service by taxpayer the applicable_depreciation_method recovery_period and convention of each part at issue the fair_market_value of each part show car or pit car the unit_of_property for purposes of sec_1_263_a_-3 whether taxpayer properly capitalizes the amounts paid_or_incurred to produce each racing car and each show or pit car under sec_263 and sec_1_263_a_-2 and whether under sec_263a and the regulations thereunder taxpayer properly capitalizes to each racing car and each show or pit car that taxpayer produces all direct costs and a properly allocable portion of indirect_costs that directly benefit or are incurred by reason of the performance of such production activity a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling plr-118934-16 the rulings contained in this letter_ruling are based upon facts and representations submitted by taxpayer with accompanying penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of this letter_ruling request all material is subject_to verification on examination this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representatives we are also sending a copy of this letter_ruling to the appropriate operating division director enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
